IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0604
                               Filed July 20, 2022


IN THE INTEREST OF E.W.,
Minor Child,

D.G.-C., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Felicia M. Bertin Rocha of Bertin Rocha Law, PC, Urbandale, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Chira Corwin of Corwin Law Firm, Des Moines, attorney and guardian ad

litem for minor child.



       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                              2


AHLERS, Judge.

        This mother’s rights were terminated as to this child following a termination

hearing she failed to attend. On appeal, the mother contends that the State failed

to     prove   the    statutory     grounds   for   termination   under   Iowa      Code

section 232.116(1)(e), (f), and (g) (2021); that termination was not in the child’s

best     interests;   and    that    the   permissive    exception   in   Iowa      Code

section 232.116(3)(c) should have precluded termination. We do not reach the

merits of any of these arguments, however, because the mother has not preserved

error and has waived her right to challenge termination.

        Due to COVID-19, this termination hearing was held by videoconference,

though the parties were given the option of appearing in person. The mother was

served with notice of the termination hearing, was in contact with her attorney via

email in the first minutes of the hearing, and was present in the same location while

the father appeared via videoconference.            The mother declined to appear to

provide any testimony. Further, her attorney did not present any evidence to the

court or make argument against termination. Instead, the attorney took no position

on all matters because the mother failed to maintain contact with her attorney. In

similar circumstances, we have determined that error was not preserved:

        Despite receiving notice of the termination proceedings, the father
        did not appear at the hearing. The father did not object to the
        evidence presented, offer evidence, or raise any issue before the
        district court. As a general rule, an issue not presented in the juvenile
        court may not be raised for the first time on appeal. Even issues
        implicating constitutional rights must be presented to and ruled upon
        by the district court in order to preserve error for appeal. Because
        the father did not present any evidence or lodge any objection
                                          3


       alerting the juvenile court to his complaints, he has not preserved
       error for our review.[1]

Although it may be framed as a failure to preserve error, the failure to contest

termination may also be properly deemed waiver of the challenge.2

       Because the mother failed to preserve error on her challenges to

termination and has also waived them, we do not reach the merits of her

arguments. Nevertheless, we have conducted a de novo review of the record, and

we affirm the decision of the juvenile court.

       AFFIRMED.




1 In re M.L.H., No. 16-1216, 2016 WL 4803999, at *1 (Iowa Ct. App. Sept. 14,
2016) (quoting In re D.W., No. 14-0545, 2014 WL 2600358, at *1 (Iowa Ct. App.
Jun. 11, 2014)).
2 M.L.H., 2016 WL 4803999, at *1.